Citation Nr: 0905738	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 
10, 2001, for a separate 40 percent rating for traumatic 
degenerative joint disease of the right knee based upon 
limitation of extension.  

2.  Entitlement to a compensable rating for left ear hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran has active service from March 1971 to December 
1978, from October 1990 to June 1991, and from August 1991 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and May 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).

When the case was last before the Board in June 2008, it was 
remanded in order to schedule a Board hearing.  Thereafter, 
in November 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The issues of entitlement to an increased rating for left ear 
hearing loss and whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for right ear hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  On December 10, 2001, the Veteran filed the instant claim 
for an increased rating for his service-connected right knee 
disability.

2.  In an October 2002 rating decision, the RO awarded a 
separate rating for limitation of extension of the right 
knee, effective December 10, 2001.

3.  In an August 2007 rating decision, the RO granted an 
earlier effective date of September 24, 1999 for a separate 
20 percent rating for limitation of extension of the right 
knee, and continued the 40 percent rating for limitation of 
extension of the right knee beginning on December 10, 2001.

4.  There was no pending claim for increase received prior to 
December 10, 2001, or evidence that the Veteran's had 
limitation of extension in excess of 15 degrees so as to 
warrant more than a 20 percent rating for degenerative joint 
disease of the right knee prior to December 10, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 10, 
2001 for the assignment of a 40 percent disability rating for 
traumatic degenerative joint disease of the right knee based 
upon limitation of extension have not been met. 38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, 
Diagnostic Code 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in a March 2006 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to establish a disability rating and effective date 
for the disability on appeal, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  The claim 
was last readjudicated in August 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service medical 
records and examination reports, and records pertaining to a 
Social Security Administration disability award.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing written 
argument and hearing testimony.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(1) (2008).  An exception to this 
rule applies under circumstances where evidence demonstrates 
that a factually ascertainable increase in disability 
occurred during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2008).

The Veteran was originally awarded service connection for 
ligamentous injury of the right knee in a May 1979 rating 
decision.  A noncompensable evaluation was assigned pursuant 
to Diagnostic Code 5257, and it was made effective on 
December 12, 1978.  Thereafter, in a June 1988 rating 
decision an increased rating of 10 percent was granted and 
made effective on December 28, 1987.  In a February 1994 
rating decision, the RO denied an increased rating for 
ligamentous injury of the right knee.  The Veteran did not 
appeal this decision.  In a March 1996 rating decision, the 
RO again denied a rating in excess of 10 percent for 
ligamentous injury of the right knee.  Although the Veteran 
filed a timely notice of disagreement and a statement of the 
case was issued in June 1996, he did not file a substantive 
appeal.  Therefore, the decision became final.  38 C.F.R. § 
20.302, 20.1103.  

On September 24, 1999 the Veteran again filed a claim for an 
increased rating.  In a December 1999 rating decision, the RO 
denied the Veteran's claim for an increased rating for his 
ligamentous injury of the right knee.  He filed a timely 
notice of disagreement and on January 24, 2000 a statement of 
the case was issued.  He did not file a substantive appeal.  
Therefore, that decision became final.  Id. 

On December 10, 2001, the Veteran filed a claim for an 
increased rating for his right knee.  In an October 2002 
rating decision, the RO increased the rating for the 
ligamentous injury of the right knee from 10 to 20 percent 
under Diagnostic Code 5257, effective the date of claim for 
increase, December 10, 2001.  The RO also awarded a separate 
40 percent rating for post traumatic degenerative joint 
disease of the right knee with limitation of extension under 
Diagnostic Code 5261, effective December 10, 2001.  In 
November 2002 the Veteran filed a notice of disagreement with 
respect to the effective date of the increased rating.  He 
stated that he should be awarded an effective date of 
September 24, 1999, the date of his earlier claim, because 
the same medical evidence was available at the time of the 
December 1999 rating decision denying the increase as at the 
time of the October 2002 rating decision granting the 
increase.  The Veteran perfected a timely appeal with respect 
to the effective date issue.  Inexplicably, in an August 2007 
rating decision, the RO granted an effective date of 
September 24, 1999 for the award of a separate 20 percent 
rating based upon limitation of extension of the right knee, 
despite the finality of the December 1999 rating decision and 
the lack of a diagnosis of arthritis at the time of the 
November 1999 VA examination.  The 40 percent rating assigned 
for limitation of extension of the right knee from December 
10, 2001 was continued.  The issue of whether the Veteran is 
entitled to an effective date earlier than December 10, 2001 
for the award of a 40 percent rating for limitation of 
extension of the right knee remains.

As an initial matter, the Board notes that the December 1999 
decision which denied his September 1999 claim for increase 
became final when the Veteran failed to file a timely 
substantive appeal.  Thus, an effective date for any 
increased rating must be based upon the date of the claim for 
increase, and cannot be any earlier than one year prior to 
that date.  38 U.S.C.A. § 5110.  

The Veteran filed a claim for increased compensation on 
December 10, 2001.  In an October 2002 rating decision, the 
RO awarded a separate 40 percent rating for limitation of 
extension of the right knee, effective December 10, 2001.  
The Board notes the RO's retroactive award of 20 percent to 
the date of a previously finally denied claim, which is 
contrary to statutory provisions governing effective dates.  

Nevertheless, under the facts presented here, the assigned 
effective date for the award of a separate 40 percent rating 
for limitation of extension is the earliest effective date 
that may be assigned.  There is no document in the claims 
file which constitutes a claim for an increased rating for 
the right knee dating after the December 1999 rating decision 
and prior to December 10, 2001.  Moreover, none of the 
medical records dated during that time period reflect 
limitation of extension of the right knee to greater than 15 
degrees to support an evaluation in excess of the 20 percent 
rating assigned by the RO effective September 24, 1999.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Indeed, the Veteran 
was not even diagnosed with degenerative joint disease in 
1999, as the November 1999 x-ray was normal.  As such, there 
is no factual basis in this appeal upon which to grant an 
effective date earlier than December 10, 2001 for the 
separate 40 percent disability rating for limitation of 
extension.

For the reasons discussed above, the Board concludes that it 
is not factually ascertainable that the disability met or 
more nearly approximated the criteria for a separate 40 
percent rating prior to December 10, 2001.  Accordingly, an 
earlier effective date for the separate 40 percent rating is 
not warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).   


ORDER

Entitlement to an effective date earlier than December 10, 
2001, for a separate 40 percent rating for post traumatic 
degenerative joint disease of the right knee with limitation 
of extension is denied.  


REMAND

With regard to the Veteran's claim for an increased rating 
for his left ear hearing loss, the Board notes that in 
October 2008 the Veteran submitted a VA Form 
21-4142 in which he states that he had a hearing appointment 
on October 10, 2008.  Because the most recent medical records 
in the claims file which pertain to his left ear hearing loss 
are from 2007, the Board is of the opinion that additional 
treatment records should be requested.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims clarified VA's duty 
to notify in the context of claims to reopen.  With respect 
to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Although the RO sent correspondence to the Veteran in 
September 2007 explaining what the evidence must show to 
establish entitlement to service connection for right ear 
hearing loss and the need to submit new and material 
evidence, the letter did not fully address the basis for the 
prior denial.  In this regard, the October 2002 rating 
decision denied reopening because the evidence did not 
provide a link between any current right ear hearing loss and 
military service.  Moreover, the claim was not readjudicated 
after this notice was sent.  Thus, corrective notice should 
be provided on remand.

Additionally, in October 2008, the Veteran submitted 
additional evidence indicating that he was scheduled for an 
appointment for his hearing loss on October 10, 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
the notice required under 38 U.S.C.A. § 
5103, 38 C.F.R. § 3.159, and court 
precedent, specifically including Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 
regarding the issue of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for right ear hearing loss.  The notice 
should address what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient in 
the previous denials (i.e. evidence 
linking his current right ear hearing loss 
to service) as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Obtain copies of relevant VA 
outpatient treatment reports from the 
Birmingham VA healthcare system, dating 
since August 2007.

3.  The Veteran should be requested to 
provide the medical records or a signed 
release from the medical/audiological 
appointment he claims to have had on 
October 10, 2008, if such appointment was 
through a private care provider.  

4.  Then, after any indicated development 
is completed, the AMC or the RO should 
readjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A.BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


